Citation Nr: 1229283	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lower back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946. 

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for postoperative diskectomy and laminectomy, L5-S1 foraminotomy as new and material evidence had not been received. 

In June 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript has been associated with his claims folder. 

In October 2009, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In November 2009, the Board remanded this matter for further development.  In August 2011, a Board decision reopened the Veteran's claim for entitlement to service connection for a back disability and remanded the claim, on the merits, for additional development and adjudication.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The Veteran's current back disability is not the result of a disease or injury in active service; nor was arthritis manifested in, or within one year of, active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in March 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2007 letter complied with this requirement.  
The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2007 letter.  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
In this case, all of the identified and relevant records have been obtained and associated with the claims file.  In a June 2011 letter, the Veteran reported that all of his VA medical records had been held at the Salem VA Medical Center.  Records of this treatment have been associated with the claims file.  
Records from the Social Security Administration (SSA) have not been associated with the Veteran's claims file; however, a February 2010 response from the SSA indicates that the records associated with the Veteran's claim for disability benefits had been destroyed.  
All of the required development indicated in the previous remand has been completed.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The most recent remand was to afford the Veteran an examination and medical opinion and then for issuance of a supplemental statement of the case.  These actions were completed.  The Veteran was afforded an examination and the examiner provided an opinion with a rationale that was based on an accurate history.

Service Connection
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Turning to the evidence of record, an examination report dated May 1945 indicates that the Veteran had a scalp wound and "inspired (sic) shoulder" injury which did not exist prior to service.
In the Veteran's initial claim for service connection, received in September 1979, he reported that he had experienced back and spine trouble since 1973.  He reported that he had injured his back in a truck accident while on active duty in the Marshall Islands.  

The Board additionally notes that a March 1970 physical examination report indicates that the Veteran's back and extremities were without problems or abnormalities.  

A February 1973 private treatment note indicates that the Veteran first had an attack of back symptoms, which was probably a disc problem, in 1970 and had a reoccurrence three weeks prior to the February 1973 notation.  A February 1973 private hospital discharge summary indicates that the Veteran had had right buttock and posterior thigh pain intermittently since February 1970.  The Veteran underwent back surgery.  During surgery the Veteran had marked lumbar stenosis. 

In an April 1973 letter, a private physician reported that the Veteran gave a history of right buttock and right posterior thigh pain intermittently since February 1970; but he did not have sciatic pain radiating into the right foot until his current episode which began three weeks prior to February 13, 1973.  The physician opined that the Veteran's herniated disc was related only to this present episode and not to the back pain of the past.  

An October 1976 private hospital discharge summary indicates that the Veteran had experienced intermittent back pain for the previous six or seven years.  A July 1979 private treatment record indicates that the Veteran had had back pain for the previous six years.  

In a November 1983 letter a Veteran's private physician reported that he had treated the Veteran from September 1962 to December 1967.  He had conditions that included low back pain of undetermined origin of several years duration.  

A June 2007 letter from a VA medical provider indicates that it is plausible that the Veteran may have suffered a neck injury from his in-service truck accident as well as a lower back injury.

The Veteran testified at a June 2008 Decision Review Officer Hearing that he had a back injury in-service in a truck accident.  The Veteran reported that he could not recall any treatment for his back between 1946 and 1964.  The Veteran also testified that he had done construction work post-service but had no acute injury while working.

The Veteran was afforded a VA examination in October 2011.  The Veteran was diagnosed with degeneration of the lumbar or lumbosacral intervertebral disc.  The Veteran reported that he had injured his back in a truck accident when he was 19 years old.  He denied receiving care after he boarded a ship for home or receiving care for his back once he returned to the US.  He had surgery two times in the 1970s for his back.  The examiner indicated that he had reviewed the Veteran's claims file and he opined that the current disability was less likely than not related to active service.  

The examiner commented that he did not doubt the accuracy of the Veteran's statements concerning the in-service truck accident.  The examiner noted; however, that documentation in the claims file dated the Veteran's back pain to the 1970s, more than twenty-five years after leaving the military.  He also noted that recent X-rays indicated that degenerative joint disease was present and that care of the Veteran over the years mainly addressed symptoms of osteoarthritis.  

Additionally, he noted that there was no evidence on examination which revealed a lumbar spine disability associated with service.  Thus, the examiner opined that the Veteran's current low back disability did not onset in service or in the year immediately following service and is not related to the in-service injury described by the Veteran.  

The Veteran has credibly testified that he had a truck accident in service which injured his back.  Additionally, his service treatment records indicate an injury with a scalp wound and shoulder problem, which corresponds to the Veteran's reported injuries during his truck accident.  He has also submitted various lay statements indicating that such accident happened.  Thus, the evidence establishes an in-service injury.

The Board notes that the Veteran is competent to report when his back pain began and his symptomatology since service.  However, he has not reported a continuity of symptomatology dating from the time of the in-service injury.  He has generally reported the onset of symptoms in the early 1970's; while one private physician has reported the possible onset of symptoms in the 1960's.  The Veteran himself testified that he did not seek treatment for his back for approximately twenty years after the in-service truck accident.  In any event, the Veteran's statements and the treatment records show that post service back symptoms began many years after service.  Thus, the preponderance of the evidence is against a finding that the Veteran's back pain has been chronic since service or that there has been a continuity of symptomatology.  

The only competent evidence of a link between the current back disability and service consists of the VA physician's opinion that it was plausible that the Veteran's in-service injury was related to a current back disability.  This opinion was not based on any reported rationale, and was equivocal.  Hence, it is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the value of a medical opinion is dependent on the rationale supporting it).

The VA examiner's October 2011 opinion was supported by a rationale that in turn was based on an accurate history and took into account the Veteran's reports.  The opinion was not equivocal.  Accordingly, the VA examiner's opinion highly probative.  That opinion is against a link between the current disability and the in-service injury.

The Veteran has expressed a belief that his back disability is related to an injury in active service.  A lay person may speak as to etiology in circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the instant case, however, due to the passage of time, the delayed onset of symptoms (more than twenty-five years), and the Veteran's post-service occupation reported as being a construction worker, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.  

In sum, the preponderance of the evidence is against a finding that the Veteran's current back disability is related to active service or manifested within one year of active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a lower back disability is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


